Exhibit 10.1

PURCHASE AND SALE AGREEMENT REGARDING INTERESTS IN LIMITED LIABILITY COMPANIES
THIS PURCHASE AND SALE AGREEMENT REGARDING INTERESTS IN LIMITED LIABILITY
COMPANIES (this “Agreement”) is made as of February 24, 2016 (the “Effective
Date”), by and between WINTERFELL HEALTHCARE HOLDINGS-T, LLC (“Owner Seller”)
and WINTERFELL HEALTHCARE-T CAM2, LLC (“Manager Seller”), each a Delaware
limited liability company (Owner Seller and Manager Seller, collectively,
“Sellers”), and WINTERFELL HEALTHCARE HOLDINGS-NT-HCI, LLC (“Owner Buyer”) and
WINTERFELL HEALTHCARE NT-HCI CAM2, LLC (“Manager Buyer”), each a Delaware
limited liability company (Owner Buyer and Manager Buyer, collectively
“Buyers”).
RECITALS:
A.    On May 19, 2015 (the “Investment Date”), pursuant to the provisions of the
Delaware Revised Uniform Partnership Act (as amended from time to time, the
“Act”), Owner Seller and Owner Buyer formed a joint venture, Winterfell
Healthcare Owner General Partnership, a general partnership (the “Owner JV”),
for the purpose of owning, directly or indirectly, Winterfell GP (CA) Owner,
LLC, a Delaware limited liability company (the “CA GP”), the Delaware limited
partnerships listed on Schedule 1 attached hereto (the “CA Project Owners”) and
the Delaware limited liability companies listed on Schedule 2 attached hereto
(the “Other Project Owners”; and collectively with the CA GP and the CA Project
Owners, the “Owner JV Subsidiaries”) to acquire a portfolio of real properties
comprised of 32 independent living centers listed on Schedule 3 attached hereto
(the “Projects”);
B.    On May 19, 2015, pursuant to the provisions of the Act, Manager Seller and
Manager Buyer formed a joint venture, Winterfell Healthcare Manager General
Partnership, a general partnership (the “Manager JV”; together with the Owner
JV, the “Companies”), for the purpose of owning, directly or indirectly,
Winterfell Healthcare Manager, LLC, a Delaware limited liability company (the
“Manager”; together with the Owner JV Subsidiaries, the “Subsidiaries”) to
manage the Projects pursuant to those certain Management Agreements, dated as of
May 19, 2015, between the applicable Owner JV Subsidiary and the Manager
(collectively, the “Management Agreements”) and to be a party to those certain
Sub-Management Agreements, dated as of May 19, 2015, between the Manager and
Holiday AL Management Sub LLC (the “Sub-Manager”) (collectively, the
“Sub-Management Agreements”);
C.    Pursuant to that certain Partnership Agreement of the Owner JV, dated as
of May 19, 2015 (the “Owner JV Agreement”), as of the Effective Date, (i) Owner
Seller owns sixty percent (60%) of the direct equity interests in the Owner JV
(the “Owner Seller’s Interest”) and (ii) Owner Buyer owns forty percent (40%) of
the direct equity interests in the Owner JV;
D.    Pursuant to that certain Partnership Agreement of the Manager JV, dated as
of May 19, 2015 (the “Manager JV Agreement”), as of the Effective Date, (i)
Manager Seller owns a sixty percent (60%) of the direct equity interests in the
Manager JV (the “Manager Seller’s Interest”; the Manager Seller’s Interest and
the Owner Seller’s Interest, each individually a



--------------------------------------------------------------------------------



“Transferred Interest” and collectively the “Transferred Interests”) and (ii)
Manager Buyer owns a forty percent (40%) of the direct equity interests in the
Manager JV;
E.    On the Closing Date, but immediately prior to giving effect to the
purchase and sale transactions contemplated pursuant to this Agreement, the
Owner JV and the Manager JV will each be converted to a Delaware limited
liability company pursuant to Section 18-214 of the Delaware Limited Liability
Company Act, as amended (and, upon such conversion, the Owner Seller’s Interest
will consist of a 60% membership interest in such converted Owner JV, and the
Manager Seller’s Interest will consist of a 60% membership interest in such
converted Manager JV);
E.    Pursuant to the terms and subject to the conditions set forth in this
Agreement, (i) Owner Seller desires to sell, assign, transfer and convey to
Owner Buyer the Owner Seller’s Interest (i.e., Owner Seller’s entire interest in
the Owner JV) and (ii) Owner Buyer desires to purchase, accept, pay for, and
receive the Owner Seller’s Interest from Owner Seller;
F.    Pursuant to the terms and subject to the conditions set forth in this
Agreement, (i) Manager Seller desires to sell, assign, transfer and convey to
Manager Buyer the Manager Seller’s Interest (i.e., Manager Seller’s entire
interest in the Manager JV) and (ii) Manager Buyer desires to purchase, accept,
pay for, and receive the Manager Seller’s Interest from Manager Seller;
G.    The Projects are encumbered by mortgages securing those certain mortgage
loans (collectively, the “Mortgage Loans”) obtained by the CA Project Owners and
the Other Project Owners pursuant to those certain Multifamily Loan and Security
Agreements, dated as of May 19, 2015, by and between Berkadia Commercial
Mortgage LLC, as lender (together with its successors and assigns in such
capacity, and together with any administrative agent and/or servicer with
respect to such loans, “Lender”) and the applicable CA Project Owner or Other
Project Owner, as applicable (the “Loan Agreements”; and together with all
related notes, mortgages, guaranties, environmental indemnities and other loan
documents, the “Loan Documents”); and
H.    In connection with the purchase and sale transaction pursuant to this
Agreement, the parties have requested Lender’s consent to (i) such purchase and
sale transaction, (ii) the release of NorthStar Realty Finance Corp. and
NorthStar Realty Finance Limited Partnership (affiliates of Sellers and
collectively, the “Seller Key Principals”) as “Key Principals” under each of the
Mortgage Loans, and (iii) the substitution of NorthStar Healthcare Income
Operating Partnership, LP (affiliate of Buyers) for NorthStar Realty Finance
Limited Partnership as the guarantor under each of the Mortgage Loans (such
Lender’s consent, the “Lender Consent”).
NOW, THEREFORE, in consideration of the covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
Section 1. Purchase and Sale. Subject to the terms and conditions herein set
forth, on the date the applicable conditions hereto are satisfied or waived (the
“Closing Date”), (i) Owner Seller shall sell, and Owner Buyer shall buy, the
Owner Seller’s Interest, (ii) Manager Seller shall sell, and Manager Buyer shall
buy, the Manager Seller’s Interest and (iii) each party shall undertake the

2



--------------------------------------------------------------------------------



other applicable transactions contemplated herein, in each case, upon the terms
and conditions set forth herein (collectively, the “Transactions”).
Section 2. Purchase Price; Deposit; Closing.
(a)    The purchase price payable by Buyers to Sellers for the Transferred
Interests shall be an amount equal to Five Hundred Thirty-Four Million Five
Hundred Thousand Eight Hundred Seventy-Nine and 21/100 Dollars ($534,500,879.21)
(the “Purchase Price”), subject to adjustment as set forth in Section 4; the
agreed-upon allocation of the Purchase Price among the Manager Seller’s Interest
and the indirect ownership interests in each of the Projects attributable to the
Owner Seller’s Interest is to be agreed by Sellers and Buyers, in their
reasonable discretion, prior to the Closing and to be set forth on a schedule
prepared by Sellers and Buyers prior to the Closing (the “Purchase Price
Allocation Schedule”).
(b)    Upon or prior to the execution and delivery of this Agreement, and as a
condition to the effectiveness and enforceability of this Agreement, Buyers
shall deliver to Stewart Title Insurance Company (“Escrow Agent”) a deposit in
the amount of Fifteen Million Dollars ($15,000,000) (the “Deposit”) by wire
transfer of immediately available funds. The Deposit shall be held and applied
in accordance with the applicable terms of this Agreement, including clause (ii)
of Section 2(c) and Section 6(e), and that certain Escrow Agreement among Escrow
Agent, Sellers and Buyers, dated as of the Effective Date, in the form of
Exhibit C attached hereto (the “Escrow Agreement”).
(c)    The closing of the purchase and sale of the Transferred Interests (the
“Closing”) shall take place at Alston & Bird LLP, 90 Park Avenue, New York, New
York 10016, on the Closing Date, or at such other time and place as Buyers and
Sellers may agree in writing (including by email). At the Closing, (i) Buyers
shall pay the Purchase Price Balance (as defined below) to Sellers in cash by
wire transfer of immediately available federal funds in accordance with Sellers’
wire instructions to be delivered by Sellers’ to Buyers and Escrow Agent prior
to the Closing (the “Sellers’ Wire Instructions”) and (ii) Escrow Agent shall
release the Deposit to Sellers by wire transfer of immediately available federal
funds in accordance with the Sellers’ Wire Instructions. The “Purchase Price
Balance” shall mean an amount equal to the Purchase Price (subject to adjustment
as set forth in Section 4) minus the Deposit and minus sixty percent (60%) of
the outstanding principal balance of the Mortgage Loans as of the Closing Date
(Sellers and Buyers acknowledging and confirming that the portion of the
Purchase Price in excess of the Purchase Price Balance and the Deposit is to be
paid on the Closing Date in the form of the Mortgage Loans remaining in place
and the Seller Key Principals being released from liability with respect to the
Mortgage Loans).
Section 3. Closing Documents and Events.
(a)    On the Closing Date, provided that both Buyers shall have performed all
of their respective obligations under this Agreement, including payment by
Buyers of the Purchase Price Balance, and Escrow Agent shall have released the
Deposit to Sellers in accordance with clause (ii) of Section 2(c), the
applicable Seller shall make the following deliveries and take the following
actions:

3



--------------------------------------------------------------------------------



(i)    Owner Seller shall execute and deliver to Owner Buyer an original
counterpart of an assignment and assumption of the Owner Seller’s Interest in
the form annexed hereto as Exhibit A (the “Owner Assignment and Assumption
Agreement”);
(ii)    Manager Seller shall execute and deliver to Manager Buyer an original
counterpart of an assignment and assumption of the Manager Seller’s Interest in
the form annexed hereto as Exhibit A (the “Manager Assignment and Assumption
Agreement”);
(iii)    Owner Seller shall execute and deliver to Owner Buyer a certification
of Owner Seller’s non-foreign status pursuant to Section 1445 of the Internal
Revenue Code in the form attached hereto as Exhibit B;
(iv)    Each Seller shall execute and/or deliver such instruments and documents
which are required by Lender in connection with the transactions contemplated by
this Agreement and the granting of the Lender Consent;
(v)    Owner Seller shall execute and/or deliver all applicable sales tax, real
property transfer tax forms and returns, transfer declaration, ownership
information or other similar disclosure forms or required by the laws of any
state in which any Project is located or any other governmental authority;
(vi)    Sellers shall execute and deliver to Buyers a closing certificate in the
form attached hereto as Exhibit D;
(vii)    Sellers shall cause NorthStar Realty Finance Limited Partnership
(“Seller Guarantor”) to execute and deliver a cross-indemnity, in a form
reasonably satisfactory to Sellers and Buyers (the “Cross-Indemnity”), pursuant
to which Seller Guarantor and NorthStar Healthcare Income Operating Partnership,
LP (“New Guarantor”) shall bear their pro rata share (i.e., 60% and 40%,
respectively) of certain environmental liabilities that are both retained by
Seller Guarantor and assumed by New Guarantor pursuant to the Assumption and
Release Agreements (as defined below); and
(viii)    Each Seller execute and/or deliver such other instruments and
documents which by the terms of this Agreement are to be delivered by such
Seller as of the Closing Date or which may reasonably be required to close the
Transactions in accordance with this Agreement.
(b)    On the Closing Date, provided that both Sellers shall have performed all
of their respective obligations under this Agreement, the applicable Buyer shall
make the following deliveries and take the following actions:
(i)    Buyers shall (x) pay the Purchase Price Balance to Sellers by wire
transfer of immediately available federal funds pursuant to the Sellers’ Wire
Instructions and (y) direct Escrow Agent to release the Deposit to Sellers in
accordance with clause (ii) of Section 2(c);

4



--------------------------------------------------------------------------------



(ii)    Owner Buyer shall execute and deliver to Owner Seller an original
counterpart of the Owner Assignment and Assumption Agreement;
(iii)    Manager Buyer shall execute and deliver to Manager Seller an original
counterpart of the Manager Assignment and Assumption Agreement;
(iv)    Each Buyer shall execute and/or deliver such instruments and documents
which are required by Lender in connection with the transactions contemplated by
this Agreement and the granting of the Lender Consent;
(v)    Owner Buyer shall execute and/or deliver all applicable sales tax, real
property transfer tax forms and returns, transfer declaration, ownership
information or other similar disclosure forms or required by the laws of any
state in which any Project is located or any other governmental authority;
(vi)    Buyers shall execute and deliver to Sellers a closing certificate in the
form attached hereto as Exhibit D;
(vii)    Buyers shall cause New Guarantor to execute and deliver the
Cross-Indemnity; and
(viii)    Each Buyer shall execute and/or deliver such other instruments and
documents which by the terms of this Agreement are to be delivered by such Buyer
as of the Closing Date or which may reasonably be required to close the
Transactions in accordance with this Agreement.
Section 4. Closing Prorations and Adjustments.
(a)    General. All normal and customarily proratable items, including, without
limitation, cash reserves of the Companies and the Subsidiaries, collected
rents, management fees, real and personal property taxes and other operating
costs and expenses, shall be prorated as of 11:59 p.m. (New York time) on the
day immediately prior to the Closing Date in accordance with the proration
schedule agreed upon by Sellers and Buyers on or prior to the Closing Date, the
parties agreeing that the Companies immediately prior to the transfers of the
Transferred Interests pursuant to this Agreement (i.e., with Sellers still
holding their 60% interests in the respective Companies) (the “Pre-Closing
Entities”) shall be entitled to or responsible for, as applicable, all such
items attributable to the period up to the Closing Date (and credited for any
amounts paid by the Pre-Closing Entities with respect to any period on or after
the Closing Date) and the Companies immediately after the transfers of the
Transferred Interests pursuant to this Agreement (i.e., with Buyers holding 100%
of the interests in the respective Companies) (the “Post-Closing Entities”)
shall be entitled or responsible for, as applicable, all such items attributable
to the period on and after the Closing Date. If the net result of all the
prorations pursuant to this Section 4 is a “credit” in favor of the Pre-Closing
Entities, the Purchase Price shall be increased by sixty percent (60%) of such
credit; if such net result is a “credit” in favor of the Post-Closing Entities,
the Purchase Price shall be decreased by sixty percent (60%) of such credit. The
items to be so prorated shall include the following (such items to be prorated
as set forth below):

5



--------------------------------------------------------------------------------



(i)    Cash Reserves. The amount of the cash reserves of the Companies and the
Subsidiaries as of the Closing Date (including the amount of all escrows and
reserves held by Lender) shall belong to the Pre-Closing Entities.
(ii)    Rents. All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by residents or commercial tenants under
leases, subleases or other occupancy agreements) and other collected income and
revenues from any portion of the Projects shall be prorated as of 11:59 p.m.
(New York) on the day immediately prior to the Closing Date on the basis of the
actual number of days of the month (or year, as applicable) which shall have
elapsed as of the Closing Date. All collected rent, income and revenues
attributable to dates from and after the Closing Date shall belong to the
Post-Closing Entities. All collected rent, income and revenues attributable to
dates prior to the Closing Date shall belong to the Pre-Closing Entities. No
adjustments shall be made for rents which have accrued but are unpaid as of the
Closing Date (“Uncollected Rents”), but (x) (i) Buyers shall cause the
Subsidiaries to collect Uncollected Rents in the ordinary course of business
(which shall not include an obligation to expend any money, engage a collection
agency or commence legal action) and (ii) Seller shall have no right to collect
Uncollected Rents and (y) the Companies shall pay to Sellers sixty percent (60%)
of such Uncollected Rents (to the extent attributable to periods prior to the
Closing Date and net of reasonable costs of collection) as and when collected by
the Companies, provided that the Companies’ collection of rents shall be applied
in the following order of priority: (i) first, in payment of rent for any month
which commenced after the Closing Date, but only to the extent payments of rents
for such month are then currently due, (ii) second, in payment of rent for the
month in which the Closing Date occurs, with such amounts being prorated between
the Pre-Closing Entities and the Post-Closing Entities based upon the number of
days elapsed in such month prior to the Closing Date and (iii) third in payment
of rents for months preceding the month in which the Closing Date occurs.
(iii)    Real Estate Taxes. Any real estate ad valorem or similar taxes for the
Projects, or any installment of assessments payable in installments which
installment is payable in the calendar year of in which the Closing Date occurs,
shall be prorated to the Closing Date, based upon actual days involved. The
proration of real property taxes or installments of assessments shall be based
upon the assessed valuation and tax rate figures for the year in which the
Closing Date occurs to the extent the same are available; provided, however,
that, in the event that actual figures (whether for the assessed value of the
Projects or for the tax rate) for the calendar year in which the Closing Date
occurs are not available as of the Closing Date, the proration shall be made
using figures from the preceding year or based on a prior installment payment
for such calendar year. If there are any disputes, contests or appeals with
respect to the real estate taxes for the Projects for the period prior to or
including the Closing Date, from and after the Closing Date such proceedings
shall be directed solely by Buyers. Buyers shall pay to Sellers sixty percent
(60%) of any refunds or awards attributable to the period prior to 11:59 p.m.
(New York) on the day immediately prior to the Closing Date (net of the
reasonable, out-of-pocket costs of collection, which shall be apportioned in the
same percentages as the refunds or awards).

6



--------------------------------------------------------------------------------



(iv)    Debt Service. Debt service payable with respect to the month in which
the Closing Date occurs shall be prorated as of 11:59 p.m. (New York) on the day
immediately prior to the Closing Date on the basis of the actual number of days
of the month which shall have elapsed as of the Closing Date.
(v)    Sub-Management Fees. The monthly management fees and the annual incentive
fees payable pursuant to the Sub-Management Agreements shall be prorated as of
11:59 p.m. (New York) on the day immediately prior to the Closing Date on the
basis of the actual number of days of the month or the year, respectively, which
shall have elapsed as of the Closing Date. For the purposes of calculating the
adjustments to the Purchase Price as of the Closing Date, Sellers and Buyers
shall estimate, in good faith, the amount of such fees for the month and the
year in which the Closing Date occurs (which estimate shall be subject to a
true-up as set forth in Section 4(b)).
(vi)    Operating Expenses. All other costs and expenses incurred in connection
with the ownership and operation of the Projects and the Subsidiaries and the
operation of the Companies shall be prorated on an accrual basis. The
Pre-Closing Entities shall be responsible for all such costs and expenses
accruing prior to the Closing Date, and the Post-Closing Entities shall be
responsible for all such costs and expenses accruing from and after the Closing
Date.
(b)    Post-Closing Adjustments. To the extent applicable, Sellers and Buyers,
acting in good faith, shall reconcile with each other within ninety (90) days
following the Closing Date or, with respect to the management fees payable
pursuant to the Sub-Management Agreement or tax disputes, contests or appeal,
within ten (10) business days following the date on which the amounts of such
fees shall have been finally determined pursuant to the terms of the
Sub-Management Agreements or the date the applicable tax disputed, contested or
appeals is finally resolved without any further possibility of appeal, the
amounts prorated and adjusted in this Section 4 using any new or updated
information, including the reconciliation of estimated amounts with actual
amounts, the correction of any errors and the inclusion of any items which
should have been included as of the Closing Date. In the event the parties have
not agreed with respect to the adjustments required to be made pursuant to this
Section 4(b) within thirty (30) days following expiration of such 90-day period
(whether calculated from the Closing Date or, with respect to the management
fees or tax disputes, contests or appeals, from final determination thereof),
upon application by any such party, a certified public accountant reasonably
acceptable to the parties shall determine any such adjustments which have not
theretofore been agreed to between such parties and such accountant’s ultimate
determination with respect to any such dispute shall be final and binding on the
parties. The charges of such accountant shall be borne by the party that does
not prevail in such dispute. All adjustments to be made as a result of the final
adjustments (whether based on the mutual agreement of the parties or based on
the determination of a certified public accountant) shall be paid to the party
entitled to such adjustment within thirty (30) days after the final
determination thereof. Notwithstanding anything to the contrary contained in
this Agreement, (i) in the event that, following the Closing Date, any of the
Owner JV Subsidiaries shall receive a refund of real estate taxes or are
assessed for an increase of real estate taxes which relates to any period of
time all or partly prior to the Closing Date (whether such refund or increase is
made by

7



--------------------------------------------------------------------------------



direct payment or in the form of a credit against or increase to future real
estate tax obligations), such refund (net of the reasonable, out-of-pocket costs
of obtaining such refund, which shall be apportioned in the same percentages as
the refund itself) or increased charges shall be apportioned between the
Pre-Closing Entities and the Post-Closing Entities in proportion to the amount
of time that each owned the indirect interests in the Projects during the tax
period to which the refund relates, and (ii) subject to the requirements of the
preceding clause (i), neither party shall have any obligation to re-adjust any
items after the expiration of the periods set forth in this Section 4(b).
Section 5. Representations and Warranties; Covenants.
(a)    Representations and Warranties of Sellers. Sellers hereby make, jointly
and severally, the following representations and warranties to each Buyer,
subject to the qualifications and exceptions set forth below:
(i)    Organization and Authority. Each Seller is a limited liability company,
has been duly organized and is validly existing under the laws of Delaware. Each
Seller has the full right, power and authority to enter into this Agreement and
to transfer such Seller’s Transferred Interest to the applicable Buyer pursuant
hereto and to consummate or cause to be consummated the transactions
contemplated herein by such Seller, and all such actions have been duly and
validly authorized by such Seller. The person signing this Agreement, and all
other agreements, documents and instruments required to be signed by either
Seller pursuant to the terms of this Agreement, on behalf of the applicable
Seller is authorized to do so, and this Agreement, and such other agreements,
documents and instruments, shall constitute the legal, valid and binding
obligations of such Seller and are enforceable against such Seller in accordance
with their terms, except as such enforceability may be affected by applicable
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally.
(ii)    No Breach. The execution, delivery and performance of this Agreement by
each Seller and the consummation of the transaction contemplated herein will
not: (a) conflict with or result in a breach of any terms, conditions or
provisions of the organizational documents governing either Seller; (b) result
in a breach or acceleration of or constitute a default or event of termination
(with or without the giving of notice, the passage of time or otherwise) under
the provisions of any agreement or instrument by which either Seller is bound,
which would have a material adverse effect on either Seller or its ability to
consummate the Transactions; (c) require the consent or approval of any third
party, including any governmental authority (other than any such consents or
approvals that have been obtained, including the Lender Consent); (d) result in
the creation or imposition of any lien or encumbrance on either Seller’s
Transferred Interest; or (e) result in a violation or breach, in any material
respect, of any legal requirement applicable to either Seller or by which either
Seller or the property of either Seller is bound.
(iii)    No Bankruptcy. Neither Seller has made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of all, or substantially all, of its assets,
admitted in writing its inability to pay its

8



--------------------------------------------------------------------------------



debts as they generally come due or made an offer of settlement, extension or
composition to its creditors generally.
(iv)    Legal Proceedings affecting Sellers or Transferred Interests. No pending
or, to either Seller’s actual knowledge and the knowledge that Sellers would
have reasonably obtained after making due and appropriate inquiry, threatened
litigation exists which, if adversely determined (a) would or would reasonably
be expected to restrain the consummation of the Transactions or otherwise have a
material adverse effect on either Seller’s ability to consummate the
Transactions, (b) would or would reasonably be expected to declare illegal,
invalid or non-binding any of either Seller’s obligations or covenants to Buyers
hereunder, or (c) would or would reasonably be expected to materially adversely
affect either Seller’s Transferred Interest.
(v)    Owner Seller’s Interest. Each Seller is the legal and beneficial owner of
its Transferred Interest, free and clear of any and all liens, claims and
encumbrances. Neither Seller has transferred, assigned, sold, hypothecated,
pledged or encumbered all or any portion of its Transferred Interest.
(vi)    Material Contracts. Each Material Contract is legally valid, binding and
enforceable on the Company or the Subsidiary that is a party thereto and, to
Sellers’ actual knowledge and the knowledge that Sellers would have reasonably
obtained after making due and appropriate inquiry, each other party thereto and
is in full force and effect. Each Company and each Subsidiary has performed all
obligations required to be performed by it under each Material Contract to which
it is a party and, to Sellers’ actual knowledge and the knowledge that Sellers
would have reasonably obtained after making due and appropriate inquiry, each
other party thereto has performed all obligations required to be performed by it
under such Material Contract. There is no actual or claimed breach or violation
of, or default under, any Material Contract by either Company or any Subsidiary,
or, to Sellers’ actual knowledge and the knowledge that Sellers would have
reasonably obtained after making due and appropriate inquiry, any other party
thereto. As used in this Agreement, “Material Contract” means: (i) any of the
Loan Documents, (ii) any contract to which either Company or any Subsidiary is a
party that involves aggregate annual expenditures by either Company or any
Subsidiary in excess of $500,000 and is not cancelable within 180 days without
material penalty to such Company or Subsidiary; or (iii) any contract upon which
the business of the Companies and the Subsidiaries, taken as a whole, is
substantially dependent.
(vii)    Insurance. The Companies and the Subsidiaries have (i) obtained or
caused the Sub-Manager to obtain all insurance policies, fidelity bonds or other
insurance contracts customary and appropriate for the operation of their
business, including those required to be obtained and maintained pursuant to the
Loan Documents or the Sub-Management Agreements by the Sub-Manager on behalf of
any Subsidiary (the “Insurance Policies”), (ii) paid or caused the Sub-Manager
to pay all premiums due and payable under the Insurance Policies and (iii)
complied or caused the Sub-Manager to comply in all material respects with the
terms and conditions of all the Insurance Policies. There are no claims for

9



--------------------------------------------------------------------------------



coverage by either Company or any Subsidiary pending under any of the Insurance
Policies having been denied or disputed by the issuer. The Insurance Policies
are valid and enforceable in accordance with their terms and are in full force
and effect. No written notice of cancellation or termination has been received
by either Company or any Subsidiary with respect to any such policy which has
not been replaced on substantially similar terms prior to the date of such
cancellation.
(viii)    Employees. Neither Company nor any Subsidiary has any employees.
(ix)    Real Property. Other than the Projects, neither Company owns, directly
or indirectly, any interest in any other real property.
(x)    Condemnation. There are no pending or threatened condemnation or eminent
domain proceedings with respect to any Project.
(xi)    Casualty. No Project has been damaged or destroyed by fire or other
casualty event since the Investment Date that is not fully repaired, or, if not
fully repaired, that is not fully covered by insurance (subject to any
applicable deductible).
(xii)    Hazardous Materials. Neither Company, any Subsidiary, nor Sub-Manager
has used, treated, stored, released, discharged or disposed of Hazardous
Substances on or from any Project at any time other than in accordance with all
applicable federal, state or local environmental laws, there has been no failure
of any Project’s operations since the Investment Date to have complied in any
material respect with any reporting requirements under any applicable federal,
state or local environmental laws, and, except as disclosed in any environmental
report obtained by Sellers, Buyers, either Company or any Subsidiary in
connection with the purchase of the Projects, no Hazardous Substances have been
present, released, discharged, spilled or disposed of on any Project and there
have been no claims, actions, suits, proceedings or investigations related to
the presence, release, discharge, spillage or disposal of any Hazardous
Substance or contamination of soil or water by any Hazardous Substance, pending
or threatened, with respect to any Project in any court or before any state,
federal or other governmental agency or private arbitration tribunal. As used
herein, “Hazardous Substance” means any hazardous or toxic substance or waste,
as those terms are defined by any applicable federal, state or local law or
regulation, including, without limitation, the Comprehensive Environmental
Recovery Compensation and Liability Act, 42 U.S.C. 9601 et seq. and the Resource
Conservation and Recovery Act, 42 U.S.C. 6901 et seq., and petroleum, petroleum
products and oil.
(xiii)    Legal Proceedings and Non-Compliance affecting any Project. Except as
set forth on Schedule 5(a)(xiii), there is no outstanding (x) actual or
threatened action, suit or proceeding against or affecting any Project relating
to or arising out of the ownership, management or operation of any Project since
the Investment Date in any court that is not fully covered by insurance (subject
to any applicable deductible), or (y) violations of law, violations of municipal
or county ordinances, or violation of other legal requirements (or any
proceedings before any federal, state or municipal department, board, bureau or

10



--------------------------------------------------------------------------------



agency or other governmental instrumentality with respect thereto) with respect
to the use, occupancy or construction of any Project since the Investment Date.
(xiv)    Liens. There is no new Lien affecting any Project since the Investment
Date other than any non-monetary Liens in the ordinary course of business that
do not, individually or in the aggregate, materially adversely affect the use,
access to or value of any Project. As used in this Agreement, “Lien” means, with
respect to any Project, any conditional sale agreement, covenant, default of
title, easement, encroachment, encumbrance, hypothecation, infringement, lien,
mortgage, pledge, reservation, restriction, right of way, security interest,
title retention or other security arrangement, or any adverse right or interest,
charge, or claim of any nature whatsoever of, on, or with respect to such
Project.
(xv)    Leases. The rent roll (the “Rent Roll”), dated as of February 4, 2016
(the “Rent Roll Date”), copy of which has been delivered to Buyers prior to the
Effective Date, is a true, correct and complete list, of (x) all of the
occupancy agreements affecting the Projects as of the Rent Roll Date, all of
which were in full force and effect as of such date (the “Leases”), (y) the
names of all of the tenants under the Leases and (z) the rental and any other
monetary obligations of the tenants under the Leases; and, except as set forth
on the Rent Roll, in the Leases or the delinquency report dated as of February
5, 2016 (a copy of which has been delivered to Buyers prior to the Effective
Date): (i) there are no options to expand, rights of first refusal, or options
to terminate or renew, or any rent concessions given to any of the tenants; (ii)
all rental and other payments due under the Leases as of such date have been
paid in full; (iii) there were no outstanding defaults under the Leases as of
such date by either Company or any Subsidiary or, to Sellers’ actual knowledge
and the knowledge that Sellers would have reasonably obtained after making due
and appropriate inquiry, any other party thereto; (iv) no tenant under any Lease
was withholding, as of the Rent Roll Date, any payment under its Lease for any
reason; and (v) as of the Rent Roll Date, no rents or other payments had been
collected more than one month in advance and no rents or other deposits were
held by either Company, any Subsidiary or the Sub-Manager, except security
deposits described on the Rent Roll or prepaid rent for the current month.
(xvi)    Taxes. Each Seller has filed, or will file prior to the due date
therefor, all federal, state and local tax returns required to be filed by it
with respect its Transferred Interests relating to the period prior to the
Closing Date and has paid, or will pay prior to the due date therefor, all taxes
due and payable with respect to its Transferred Interests relating to the period
prior to the Closing Date.
(xvii)    Licenses. Except as set forth on Schedule 5(a)(xvii), all licenses
required for the operation of the Projects by applicable state and/or local
governmental authorities are in full force and effect in the name of the
applicable Subsidiary owner of each Project (or in the name of the Sub-Manager
if required or permitted by the applicable state and/or local governmental
authorities) and there is no pending violation of any such license.

11



--------------------------------------------------------------------------------



(xviii)    No Physical Defects. Since the Investment Date, other than normal
maintenance and repair items and capital improvement projects that have been
disclosed to Buyers prior to the Effective Date and subject to wear and tear, no
material defects in the improvements located on the Projects have been
discovered or have arisen (material meaning any item, the cost of repair of
which exceeds $50,000.00).
(b)    Representations and Warranties of Buyers. Buyers hereby make, jointly and
severally, the following representations and warranties to each Seller, subject
to the qualifications and exceptions set forth below:
(i)    Organization and Authority. Each Buyer is a limited liability company,
has been duly organized and is validly existing under the laws of Delaware. Each
Buyer has the full right, power and authority to enter into this Agreement and
to acquire the applicable Transferred Interest from the applicable Seller
pursuant hereto and to consummate or cause to be consummated the transactions
contemplated herein by such Buyer, and all such actions have been duly and
validly authorized by such Buyer. The person signing this Agreement, and all
other agreements, documents and instruments required to be signed by either
Buyer pursuant to the terms of this Agreement, on behalf of the applicable Buyer
is authorized to do so, and this Agreement, and such other agreements, documents
and instruments, shall constitute the legal, valid and binding obligations of
such Buyer and are enforceable against such Buyer in accordance with their
terms, except as such enforceability may be affected by applicable bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally.
(ii)    No Breach. The execution, delivery and performance of this Agreement by
each Buyer and the consummation of the transaction contemplated herein will not:
(a) conflict with or result in a breach of any terms, conditions or provisions
of the organizational documents governing either Buyer; (b) result in a breach
or acceleration of or constitute a default or event of termination (with or
without the giving of notice, the passage of time or otherwise) under the
provisions of any agreement or instrument by which either Buyer is bound, which
would have a material adverse effect on either Buyer or its ability to
consummate the Transactions; (c) require the consent or approval of any third
party, including any governmental authority (other than any such consents or
approvals that have been obtained, including the Lender Consent); or (d) result
in a violation or breach, in any material respect, of any legal requirement
applicable to either Buyer or by which either Buyer or the property of either
Buyer is bound.
(iii)    No Bankruptcy. Neither Buyer has made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of all, or substantially all, of its assets,
admitted in writing its inability to pay its debts as they generally come due or
made an offer of settlement, extension or composition to its creditors
generally.
(iv)    Prohibited Person. Neither Buyer is (a) a person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224

12



--------------------------------------------------------------------------------



on Terrorist Financing (effective September 24, 2001) (the “Executive Order”);
(b) a person or entity owned or controlled by, or acting for or on behalf of any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order; (c) a person or entity that is named as a
“specially designated national” or “blocked person” on the most current list
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) at its official website, http://www.treas.gov/offices/enforcement/ofac;
(d) a person or entity that is otherwise the target of any economic sanctions
program currently administered by OFAC; or (e) a person or entity that is
affiliated with any person or entity identified in clause (a), (b), (c) and/or
(d) above (any of the foregoing, a “Prohibited Person”). To each Buyer’s actual
knowledge, the funds transferred by Buyers to Sellers pursuant to this Agreement
are not the property of, or beneficially owned, directly or indirectly, by a
Prohibited Person or the proceeds of specified unlawful activity as defined by
18 U.S.C. §1956(c)(7).
(v)    Legal Proceedings affecting Buyers. No pending or, to either Buyer’s
actual knowledge, threatened litigation exists which, if adversely determined
(a) would or would reasonably be expected to restrain the consummation of the
Transactions or otherwise have a material adverse effect on either Buyer’s
ability to consummate the Transactions, or (ii) would or would reasonably be
expected to declare illegal, invalid or non-binding any of either Buyer’s
obligations or covenants to Sellers hereunder.
(c)    Covenants.
(i)    Between the Effective Date and the Closing Date, except as expressly
contemplated by this Agreement, Sellers shall (1) direct the Manager to cause
the Sub-Manager to comply with and perform its obligations under each Management
Agreement in all material respects, and (2) not grant any material approvals or
waivers under any Management Agreement or any Sub-Management Agreement without
Buyers’ prior consent (which consent shall not be unreasonably withheld, delayed
or conditioned).
(ii)    Between the Effective Date and the Closing Date, each Seller and each
Buyer shall execute and/or deliver such other instruments and documents, and
take such other actions, which may reasonably be required to convert the Owner
JV and the Manager JV to Delaware limited liability companies on the Closing
Date (but immediately prior to the Closing).
(iii)    After the Closing Date, neither Buyer shall, or shall permit any of
their respective affiliates (including the Companies, the Subsidiaries and New
Guarantor) to, make any claim that any representations and warranties of
NorthStar Realty Finance Limited Partnership (as “Original Guarantor”) in any
Assumption and Release Agreement (Guarantor Transfer) (collectively, the
“Assumption and Release Agreements”) to be executed and delivered in connection
with the Lender Consent is not true and correct.

13



--------------------------------------------------------------------------------



Section 6.    Conditions to Closing; Termination.
(a)    Conditions to Sellers’ Obligations. The obligations of Sellers to
consummate the Closing are subject to the satisfaction (or waiver by each Seller
in writing) of the following conditions as of the Closing Date:
(i)    Representations and Warranties. Each of the representations and
warranties of Buyers contained in this Agreement shall be true in all material
respects as of the Closing Date.
(ii)    Covenants and Agreements. Buyers shall have performed and complied in
all material respects with all covenants and agreements required by this
Agreement to be performed and complied with by it prior to or on the Closing
Date, including delivery of the documents listed in Section 3(b).
(b)    Conditions to Buyers’ Obligations. The obligations of Buyers to
consummate the Closing are subject to the satisfaction (or waiver by each Buyer
in writing) of the following conditions as of the Closing Date:
(i)    Representations and Warranties. Each of the representations and
warranties of Sellers contained in this Agreement shall be true in all respects
as of the Closing Date, (x) except where the failure of any such representations
and warranties of Sellers to be true and correct would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect (as
defined below), provided that for purposes of this sentence only, those
representations and warranties that are qualified by references to “material”
shall be deemed not to include such qualifications and (y) except, in the case
of the representations and warranties in Section 5(a)(xv), where the failure of
any of such representations and warranties to be true and correct as of the
Closing Date is due to changes in facts and circumstances between the Rent Roll
Date and the Closing Date arising in the ordinary course of business and
consistent with past practice of operations of the Projects since the Investment
Date. For the purposes of this Agreement, the term “Material Adverse Effect”
shall mean any result, occurrence, fact, event, change or effect that,
individually or in the aggregate with other such results, occurrences, facts,
events, changes or effects, has had and/or would have a materially adverse
effect on (a) the business, affairs, assets, results of operations or financial
condition of the Projects, taken as a whole, or (b) the ability of Sellers to
consummate the Transactions.
(ii)    Covenants and Agreements. Sellers shall have performed and complied in
all material respects with all covenants and agreements required by this
Agreement to be performed and complied with by it prior to or on the Closing
Date, including delivery of the documents listed in Section 3(a).
(c)    Mutual Conditions. The respective obligations of each of the parties to
effect the Transactions shall be subject to the satisfaction of each of the
following conditions as of the Closing Date:

14



--------------------------------------------------------------------------------



(i)    Lender Consent. The Lender Consent shall have been obtained.
(ii)    Legal Prohibition. No law shall be in effect and no order shall have
been entered, in each case, that (a) restrains, enjoins or prohibits the
performance of all or any part of this Agreement or the consummation of the
transactions contemplated hereby, or (b) declares unlawful this Agreement or the
consummation of the transactions contemplated hereby.
(d)    Termination of this Agreement. This Agreement may be terminated and the
Transactions may be abandoned at any time on or before the Closing, in each of
the following instances:
(i)    Mutual Consent. At any time prior to the Closing, by mutual written
agreement of Sellers and Buyers.
(ii)    Delay. By either Sellers or Buyers if the Closing shall not have been
consummated by June 30, 2016, provided, however, that (x) Sellers shall not have
the right to terminate this Agreement pursuant to this Section 6(d)(ii) if the
Closing shall not have been consummated by such date due to the failure of a
condition set forth in Section 6(b) to have been satisfied on or before such
date and (y) Buyers shall not have the right to terminate this Agreement
pursuant to this Section 6(d)(ii) if the Closing shall not have been consummated
by such date due to the failure of a condition set forth in Section 6(a) to have
been satisfied on or before such date.
(e)    Consequences of Termination.
(i)    In the event this Agreement is terminated pursuant to Section 6(d)(i),
this Agreement shall immediately terminate, without further action by any of the
parties, Escrow Agent shall return the Deposit to Buyers, and neither Sellers
nor Buyers shall have any further obligation or liability to the other except
with respect to those provisions of this Agreement which expressly survive a
termination of this Agreement.
(ii)    In the event Buyers exercise their right to terminate this Agreement
pursuant to Section 6(d)(ii), this Agreement shall immediately terminate,
without further action by any of the parties, Escrow Agent shall return to
return the Deposit to Buyers, and neither Sellers nor Buyers shall have any
further obligation or liability to the other except with respect to those
provisions of this Agreement which expressly survive a termination of this
Agreement.
(iii)    In the event Sellers exercise their right to terminate this Agreement
pursuant to Section 6(d)(ii), this Agreement shall immediately terminate,
without further action by any of the parties, Escrow Agent shall return the
Deposit to Buyers, and neither Sellers nor Buyers shall have any further
obligation or liability to the other except with respect to those provisions of
this Agreement which expressly survive a termination of this Agreement.

15



--------------------------------------------------------------------------------



(iv)    If, prior to the Closing, either party terminates this Agreement in
accordance with Section 6(e) or Section 6(f) and makes a written demand upon
Escrow Agent for payment of the Deposit in accordance with the terms hereof,
Escrow Agent shall give written notice of such demand to the other party. If
Escrow Agent does not receive a written objection from the other party to the
proposed payment within five (5) business days after the giving of such notice,
Escrow Agent shall be authorized to make such payment. If Escrow Agent does
receive a written objection within five (5) business days of delivery of such
notice by Escrow Agent, Escrow Agent shall continue to hold the Deposit until
otherwise directed by written instructions from the parties or a final judgment
or arbitrator’s decision. However, Escrow Agent shall have the right at any time
to deliver the Deposit and interest thereon, if any, with a court of competent
jurisdiction, provided that Escrow Agent shall give written notice of any such
delivery to Sellers and Buyers in accordance with the Escrow Agreement.
(v)    The terms and provisions of this Section 6(e) are subject to the terms
and provisions of Section 6(f) below.
(f)    Defaults and Remedies.
(i)    Buyer Default. If there is a Buyer Default prior to the consummation of
the Closing, then, at Sellers’ election and as Sellers’ exclusive remedy,
Sellers may terminate this Agreement immediately, pursuant to which Buyers shall
forfeit the Deposit to Sellers and Escrow Agent shall deliver the Deposit to
Sellers as liquidated damages and as Sellers’ exclusive remedy resulting from
such Buyer Default (the parties agreeing that (i) quantifying the amount of
Sellers’ losses resulting from a termination due to a Buyer Default would be
difficult to quantify, and (ii) such sum is not a penalty, but rather a
reasonable measure of Sellers’ damages resulting from a termination due to a
Buyer Default). SELLERS ACKNOWLEDGE AND AGREE THAT THIS SECTION 6(f)(i) IS
INTENDED TO AND DOES LIMIT THE REMEDIES AVAILABLE TO SELLERS AND SHALL BE
SELLERS’ EXCLUSIVE REMEDY AGAINST BUYERS HEREUNDER AND BOTH AT LAW AND IN
EQUITY, ARISING FROM OR RELATED TO A BUYER DEFAULT PRIOR TO THE CONSUMMATION OF
THE CLOSING. For the purposes of this Agreement, the term “Buyer Default” shall
mean the occurrence of either of the following: (A) the conditions to Buyers’
obligations to consummate the Transaction set forth in Section 6 have been
satisfied and either Buyer defaults on its obligations under Section 3(b); or
(B) either Buyer defaults in any material respect on any of its other
performance obligations under this Agreement or has breached any of its
representations and warranties under this Agreement and such default or breach
is not cured within five (5) days after written notice from Seller.
(ii)    Seller Default. If there is a Seller Default (as defined below) prior
the consummation of the Closing, then, at Buyers’ election and as Buyers’
exclusive remedy, Buyers may either (x) terminate this Agreement, and if Buyers
exercise such termination right, Sellers and Buyers shall direct Escrow Agent to
return the Deposit to Buyers and reimburse Buyers for all of Buyers’
out-of-pocket costs in connection with this Agreement, and neither Sellers nor
Buyers shall have any further obligation or liability to the other except with
respect to those provisions of this Agreement which expressly survive a
termination of

16



--------------------------------------------------------------------------------



this Agreement; or (y) subject to the conditions below, seek specific
performance of Sellers’ obligation to consummate the Transactions pursuant to
and in accordance with this Agreement (but without seeking or collecting any
damages); provided, however, that, if specific performance is not an available
remedy or Buyers elect to commence such action but, notwithstanding diligent
efforts in pursuing such remedy, are unsuccessful (other than due to a judicial
determination that there was no Seller Default), then the Deposit will be
returned to Buyers and Buyers may sue Sellers for all damages resulting from the
Seller Default. Buyers may seek specific performance of Sellers’ obligation to
consummate the Transaction only if, as a condition precedent to initiating such
litigation for specific performance, (a) neither Buyer shall be in default under
this Agreement and (b) Buyers shall file suit therefor with the court on or
before the date that is sixty (60) days of the occurrence of the applicable
Seller Default. If Buyers fail to file an action for specific performance within
such sixty (60)-day period, then Buyers shall be deemed to have elected to
terminate this Agreement and receive a return of the Deposit in accordance with
clause (x) above. BUYERS ACKNOWLEDGE AND AGREE THAT THIS SECTION 6(f)(ii) IS
INTENDED TO AND DOES LIMIT THE REMEDIES AVAILABLE TO BUYERS AND SHALL BE BUYERS’
EXCLUSIVE REMEDY AGAINST SELLERS HEREUNDER AND BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A SELLER DEFAULT PRIOR TO THE CONSUMMATION OF THE
CLOSING. For the purposes of this Agreement, the term “Seller Default” shall
mean the occurrence of either of the following: (A) the conditions to Sellers’
obligations to consummate the Transaction set forth in Section 6 have been
satisfied and either Seller defaults on its obligations under Section 3(a); or
(B)  either Seller defaults in any material respect on any of its other
performance obligations under this Agreement or has breached any of its
representations and warranties under this Agreement, such default or breach
results in the closing conditions set forth in Section 6(b) in not being
satisfied as of the Closing Date and such default or breach is not cured within
five (5) days after written notice from Buyers.
Section 7.    Survival; Indemnification; Other Limitations.
(a)    Survival; Other Limitations. The representations and warranties made in
Section 5(a) and Section 5(b) shall survive the Closing Date for a period of
twelve (12) months (the “Survival Period”). Each such representation and
warranty shall automatically be null and void and of no further force and effect
after the Survival Period unless, prior to the end of the Survival Period, the
applicable Seller or Buyer shall have asserted in writing a claim with respect
to the particular representation and warranty against the applicable other party
(specifying in reasonable detail the nature of the claim and the factual and
legal basis for any such claim and the provisions of this Agreement upon which
such claim is made). Notwithstanding anything to the contrary contained in this
Agreement, (i) no individual claim shall be permitted hereunder with respect to
any breach of any representations and warranties by Sellers under Sections
5(a)(vi)-(xviii) unless the amount of such claim shall exceed Sixty Thousand
Dollars ($60,000) (any such claim the amount of which does not exceed such
amount, a “De Minimis Claim”), and (ii) if either Buyer has actual knowledge
that any of the covenants of either Seller to be performed on or before the
Closing Date has not been performed prior to the Closing, and Buyers consummate
the Closing, then Buyers shall be deemed to have waived Sellers’ performance of
any such covenants, and neither Buyer shall

17



--------------------------------------------------------------------------------



have any recourse, right of action or claim against either Seller in respect of
any such breach of covenant.
(b)    Indemnification by Sellers. Subject to the other provisions of this
Section 7 (including Section 7(e)), each Seller shall indemnify and hold each
Buyer and their respective affiliates, shareholders, members, managers,
partners, directors, officers employees and agents (collectively, the “Buyer
Indemnified Parties”) harmless from and against any and all Damages (as defined
below) suffered by any of the Buyer Indemnified Parties (without duplication)
with respect to the Transferred Interests resulting from or arising out of (i)
any breach of or inaccuracy in any of the representations made by a Seller under
this Agreement or any document delivered to Buyers at the Closing, or (ii) any
breach or default by either Seller under any of such Seller’s covenants or
agreements under this Agreement, unless Buyers have waived the same as
specifically provided herein (it being acknowledged and understood that Sellers
shall have no indemnity obligations with respect to any Damages suffered by any
of the Buyer Indemnified Parties with respect to the forty percent (40%)
interest in the Companies and the Subsidiaries already owned by Buyers).
(c)    Indemnification by Buyers. Subject to the other provisions of this
Section 7, each Buyer shall indemnify and hold each Seller and their respective
affiliates, shareholders, members, managers, partners, directors, officers
employees and agents (collectively, the “Seller Indemnified Parties”) harmless
from and against any and all Damages suffered by any of the Seller Indemnified
Parties (without duplication) resulting from or arising out (i) any breach of or
inaccuracy in any of the representations made by such a Buyer under this
Agreement or any document delivered to Sellers at the Closing, or (ii) any
breach or default by either Buyer under any of such Buyer’s covenants or
agreements under this Agreement, unless Sellers have waived the same as
specifically provided herein.
(d)    Damages Definition. For the purposes of this Agreement, “Damages” shall
mean all actions, suits, proceedings, governmental investigations, injunctions,
demands, charges, claims, judgments, awards, orders, decrees, rulings, damages,
dues, penalties, fines, costs, amounts paid in settlement, liabilities,
obligations, taxes, liens, losses, fees and expenses (including court costs and
reasonable and documented out-of-pocket attorneys’ and accountants’ fees and
expenses); provided, however, that “Damages” shall not include punitive,
consequential, special or indirect damages, including without limitation
business interruption, loss of future revenue, profits or income, or loss of
business reputation or diminution in value, except to the extent that such
damages are payable by the party to be indemnified to a thirty party. In no
event shall Sellers’ aggregate liability for Damages pursuant to Section 7(b)
exceed $15,750,000.00 (“Sellers’ Maximum Liability”), and no claim may be made
by any Buyer Indemnified Party, and neither Seller shall be liable for, (1) any
De Minimis Claims or (2) any payments pursuant to Section 7(b) unless and until
the aggregate amount of Damages incurred or suffered by Buyer Indemnified
Parties (excluding Damages in connection with the De Minimis Claims) exceed
$2,625,000.00 (“Sellers’ Floor”), in which event Sellers’ liability respecting
any final judgment concurring such claim(s) shall be for any amount thereof in
excess of Sellers’ Floor, subject to Sellers’ Maximum Liability. The Sellers’
Floor and Sellers’ Maximum Liability do not apply to Sellers’ liability with
respect to prorations and adjustments under Section 4, Sellers’ obligation to
pay taxes under Section 5, or Sellers’

18



--------------------------------------------------------------------------------



indemnity under Section 11. In no event shall Buyers’ aggregate liability for
Damages pursuant to Section 7(c) exceed $10,500,000.00 (“Buyers’ Maximum
Liability”), and no claim may be made by any Seller Indemnified Party, and
neither Buyer shall be liable for, any payments pursuant to Section 7(c) unless
and until the aggregate amount of Damages incurred or suffered by Seller
Indemnified Parties exceed $1,750,000.00 (“Buyers’ Floor”), in which event
Buyers’ liability respecting any final judgment concurring such claim(s) shall
be for any amount thereof in excess of Buyers’ Floor, subject to Buyers’ Maximum
Liability. The Buyers’ Floor does not apply to Buyer’ liability with respect to
prorations and adjustments under Section 4, Buyers’ obligation to pay taxes
under Section 5, or Buyers’ indemnity under Section 11.
(e)    REIT Savings Clause. Notwithstanding anything in this Agreement to the
contrary, in no event shall any amount paid to any Buyer Indemnified Party or
any Seller Indemnified Party pursuant to this Agreement in any taxable year
exceed the maximum amount that can be paid in such year without causing any
Buyer Indemnified Party, or any direct or indirect owner of such Buyer
Indemnified Party, or any Seller Indemnified Party, or any direct or indirect
owner of such Seller Indemnified Party, in each case which is a Real Estate
Investment Trust (a “REIT”), to fail to meet the requirements of
Sections 856(c)(2) and (3) of the Code (the “REIT Requirements”) for such year,
determined as if the payment of such amount did not constitute income described
in Section 856(C)(2)(A)-(I) and Section 856(C)(3)(A)-(I) of the Code
(“Qualifying Income”) as determined by independent accountants to the applicable
party. If the maximum amount that can be paid for any taxable year under the
preceding sentence is less than the amount which the applicable party would
otherwise be obligated to pay to the Buyer Indemnified Parties or the Seller
Indemnified Parties, as applicable, pursuant to this Section 7 (the amount of
such deficit, the “Deficit Amount”), the Buyer Indemnified Parties or the Seller
Indemnified Parties, as applicable, shall so notify the other party, and the
indemnifying party shall (at the sole cost and expense of the party to be
indemnified) place the Deficit Amount in escrow and shall not execute any
instrumentation permitting a release of any portion thereof to the party to be
indemnified, and the Buyer Indemnified Parties or the Seller Indemnified
Parties, as applicable, shall not be entitled to any such amount, unless and
until the indemnifying party and the escrow holder receive (all at the sole cost
and expense of the party to be indemnified) notice from the other party,
together with either (a) an opinion of the other party’s tax counsel to the
effect that such amount, if and to the extent paid, would not constitute gross
income which is not Qualifying Income, (b) a ruling from the IRS stating that
the receipt by the Buyer Indemnified Parties or the Seller Indemnified Parties,
as applicable, of the Deficit Amount would either constitute Qualifying Income
or would be excluded from gross income within the meaning of Sections 856(c)(2)
and (3) of the Code or (c) a letter from the other party’s independent
accountants indicating the maximum amount that can be paid at that time to the
Buyer Indemnified Parties or the Seller Indemnified Parties, as applicable,
without causing any Buyer Indemnified Party (or any of its direct or indirect
owners which is a REIT) or Seller Indemnified Party (or any of its direct or
indirect owners which is a REIT), as applicable, to fail to meet the REIT
Requirements for any relevant taxable year, together with either a ruling from
the IRS issued to the other party or an opinion of the other party’s tax counsel
to the effect that such payment would not be treated as includible in the income
of the applicable Buyer Indemnified Party or Seller Indemnified Party, as
applicable, for any prior taxable year, in which event the escrow holder shall
pay such maximum amount. The obligation of the indemnifying party and the escrow
holder to pay any Deficit Amounts shall terminate ten (10) years from the date
of this Agreement

19



--------------------------------------------------------------------------------



and, upon such date, the escrow holder shall remit any remaining funds in escrow
to the indemnifying party and the indemnifying party shall have no obligation to
make any further payments to the Buyer Indemnified Parties or the Seller
Indemnified Parties, as applicable, notwithstanding that such Deficit Amounts
have not been paid as of such date. For all purposes of this Agreement, (i) the
Buyer Indemnified Parties and the Seller Indemnified Parties release the
applicable indemnifying party from any claims that may arise from actions taken
by such indemnifying party at the request of the Buyer Indemnified Parties or
the Seller Indemnified Parties, as applicable (or their respective agents) under
this Section 7(e), and (ii) the right of the Buyer Indemnified Parties and the
Seller Indemnified Parties, as applicable, to receive Deficit Amounts shall be
limited to the amounts in escrow and the indemnifying party shall have no
obligation to make any further payments to any Buyer Indemnified Party or Seller
Indemnified Party, as applicable, with respect to such Deficit Amounts.
Section 8.    As-Is.
(a)    EACH BUYER ACKNOWLEDGES THAT ALL MATERIALS WHICH HAVE BEEN PROVIDED TO IT
FOR ITS DUE DILIGENCE BY EITHER SELLER OR ANY PERSON ACTING ON BEHALF OF EITHER
SELLER, OR ANY PERSON OR ENTITY WHICH PREPARED OR PROVIDED ANY SUCH MATERIALS,
OR ANY DIRECT OR INDIRECT OFFICER, DIRECTOR, PARTNER, MEMBER, SHAREHOLDER,
EMPLOYEE, AGENT, REPRESENTATIVE, ACCOUNTANT, ADVISOR, ATTORNEY, PRINCIPAL,
AFFILIATE, CONSULTANT, CONTRACTOR, SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING
PARTIES (EACH SELLER AND ALL OF THE OTHER PARTIES DESCRIBED IN THE PRECEDING
PORTIONS OF THIS SENTENCE (OTHER THAN EITHER BUYER) SHALL BE REFERRED TO HEREIN
COLLECTIVELY AS THE “EXCULPATED PARTIES”) HAVE, EXCEPT AS OTHERWISE SPECIFIED IN
THIS AGREEMENT OR ANY DOCUMENT DELIVERED BY EITHER SELLER PURSUANT TO SECTION
3(A), BEEN PROVIDED WITHOUT ANY WARRANTY OR REPRESENTATION, EXPRESSED OR
IMPLIED, AS TO THEIR CONTENT, SUITABILITY FOR ANY PURPOSE, ACCURACY,
TRUTHFULNESS OR COMPLETENESS AND NEITHER BUYER SHALL HAVE ANY RECOURSE AGAINST
ANY EXCULPATED PARTY IN THE EVENT OF ANY ERRORS THEREIN OR OMISSIONS THEREFROM,
EXCEPT WITH RESPECT TO ANY EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS AGREEMENT OR IN ANY DOCUMENT DELIVERED BY SELLERS AT THE CLOSING.
(b)    OWNER BUYER AGREES TO ACCEPT THE OWNER SELLER’S INTEREST SUBJECT TO ANY
AND ALL CONDITIONS THEREOF AND THE CONDITION OF THE OWNER JV, THE OWNER JV
SUBSIDIARIES, THE PROJECTS AND ANY OTHER PROPERTY OWNED, DIRECTLY OR INDIRECTLY,
BY THE OWNER JV. OWNER BUYER IS ACQUIRING THE OWNER SELLER’S INTEREST BASED
SOLELY ON ITS OWN INDEPENDENT INVESTIGATION AND INSPECTION OF THE OWNER SELLER’S
INTEREST, THE OWNER JV, THE OWNER JV SUBSIDIARIES AND THE PROJECTS AND NOT IN
RELIANCE ON ANY INFORMATION PROVIDED BY OWNER SELLER, OR ANY OF THE OTHER
EXCULPATED PARTIES, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT. OWNER BUYER

20



--------------------------------------------------------------------------------



EXPRESSLY DISCLAIMS ANY INTENT TO RELY ON ANY SUCH MATERIALS PROVIDED TO IT BY
OWNER SELLER OR ANY OTHER EXCULPATED PARTY IN CONNECTION WITH ITS DUE DILIGENCE
(EXCLUDING THE REPRESENTATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENT DELIVERED BY SELLERS AT THE CLOSING) AND AGREES THAT IT SHALL RELY
SOLELY ON ITS OWN INDEPENDENTLY DEVELOPED OR VERIFIED INFORMATION.
(c)    MANAGER BUYER AGREES TO ACCEPT THE MANAGER SELLER’S INTEREST SUBJECT TO
ANY AND ALL CONDITIONS THEREOF AND THE CONDITION OF THE MANAGER JV, THE MANAGER
AND ANY OTHER PROPERTY OWNED, DIRECTLY OR INDIRECTLY, BY THE MANAGER JV. MANAGER
BUYER IS ACQUIRING THE MANAGER SELLER’S INTEREST BASED SOLELY ON ITS OWN
INDEPENDENT INVESTIGATION AND INSPECTION OF THE MANAGER SELLER’S INTEREST, THE
MANAGER JV AND THE MANAGER AND NOT IN RELIANCE ON ANY INFORMATION PROVIDED BY
MANAGER SELLER, OR ANY OF THE OTHER EXCULPATED PARTIES, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENT DELIVERED BY SELLERS AT THE CLOSING. MANAGER BUYER EXPRESSLY DISCLAIMS
ANY INTENT TO RELY ON ANY SUCH MATERIALS PROVIDED TO IT BY MANAGER SELLER OR ANY
OTHER EXCULPATED PARTY IN CONNECTION WITH ITS DUE DILIGENCE (EXCLUDING THE
REPRESENTATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT) AND AGREES THAT IT SHALL
RELY SOLELY ON ITS OWN INDEPENDENTLY DEVELOPED OR VERIFIED INFORMATION.
(d)    SUBJECT TO THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN ANY DOCUMENT DELIVERED BY SELLERS AT THE CLOSING, OWNER BUYER
ACKNOWLEDGES AND AGREES THAT IT IS PURCHASING THE OWNER SELLER’S INTEREST (AND,
INDIRECTLY, THE ADDITIONAL INTERESTS IN THE OWNER JV SUBSIDIARIES AND THE
PROJECTS) ON AN “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS” BASIS, BASED UPON THE
CONDITION (PHYSICAL OR OTHERWISE), AS OF THE CLOSING DATE, OF THE OWNER SELLER’S
INTEREST, THE OWNER JV, THE OWNER JV SUBSIDIARIES AND THE PROJECTS, IN EACH
CASE. OWNER BUYER ACKNOWLEDGES THAT IT IS FULLY FAMILIAR WITH THE OWNER JV, THE
OWNER JV SUBSIDIARIES AND THE PROJECTS.
(e)    SUBJECT TO THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN ANY DOCUMENT DELIVERED BY SELLERS AT THE CLOSING, MANAGER BUYER
ACKNOWLEDGES AND AGREES THAT IT IS PURCHASING THE MANAGER SELLER’S INTEREST
(AND, INDIRECTLY, THE ADDITIONAL INTERESTS IN THE MANAGER) ON AN “AS IS,” “WHERE
IS,” AND “WITH ALL FAULTS” BASIS, BASED UPON THE CONDITION OF THE MANAGER
SELLER’S INTEREST AND THE MANAGER AS OF THE CLOSING DATE. MANAGER BUYER
ACKNOWLEDGES THAT IT IS FULLY FAMILIAR WITH THE MANAGER JV, THE MANAGER AND THE
TERMS AND CONDITIONS OF THE MANAGEMENT AGREEMENTS AND THE SUB-MANAGEMENT
AGREEMENTS. THE FOREGOING RELEASE (OR

21



--------------------------------------------------------------------------------



ANYTHING ELSE CONTAINED IN THIS AGREEMENT) SHALL NOT BE DEEMED TO PROHIBIT
BUYERS FROM RAISING ANY DEFENSE OR INTERPLEADING SELLERS IN ANY LITIGATION IN
CONNECTION WITH ANY GOVERNMENT OR THIRD PARTY CLAIM RELATING TO EVENTS OCCURRING
PRIOR TO THE CLOSING IF SUCH CLAIM IS MADE AGAINST BUYERS WITH RESPECT TO THE
TRANSFERRED INTERESTS (AND NOT AGAINST THE SUBSIDIARIES OR THE COMPANIES).
Section 9. Closing Costs.
(a)    Sellers shall be responsible for the payment of the following costs: (i)
the costs and expenses of their legal counsel, advisors and other professionals
employed by them in connection with the Transactions, (ii) seventy-five percent
(75%) of all real estate transfer taxes, sales taxes or similar taxes imposed
with respect to the Transactions (collectively, the “Transfer Taxes”) and of
related local counsel fees, costs and expenses (the “Local Counsel Costs”), and
(iii) fifty percent (50%) of (x) any “Transfer Fee” (as defined in the Loan
Agreements) charged by Lender in connection with the Transactions and the Lender
Consent and (y) all other fees, costs and expenses payable to Lender in
connection with the Transactions and the Lender Consent, including any Review
Fee (as defined in the Loan Agreements) and Lender’s legal fees, costs and
expenses (the items in clauses (x) and (y), collectively, the “Lender Fees”).
(b)    Buyers shall be responsible for the payment of the following costs: (i)
the costs and expenses of their legal counsel, advisors and other professionals
employed by them in connection with the Transactions, (ii) twenty-five percent
(25%) of the Transfer Taxes and of the Local Counsel Costs, and (iii) fifty
percent (50%) of the Lender Fees.
(c)    The terms and provisions of this Section 9 shall survive any termination
of this Agreement.
Section 10. Notices. All notices or other communications required or permitted
hereunder must be in writing to be effective and shall be personally delivered
or sent by registered or certified mail, return receipt requested, or delivered
via overnight mail (via Federal Express or similar overnight courier) and shall
be deemed received upon the earliest of: (a) the date of delivery, if personally
delivered or delivered via overnight mail or (b) three (3) Business Days (as
defined below) after the date of posting by U.S. postal service, if mailed. All
such notices or communications shall be addressed as follows:
If to either Seller:
c/o NorthStar Asset Management Group Inc.

Attention: Ann B. Harrington
399 Park Avenue, 18th Floor
New York, NY 10022
cc:
Paul, Weiss, Rifkind, Wharton & Garrison

Attention: Harris B. Freidus
1285 Avenue of the Americas
New York, NY 10019



22



--------------------------------------------------------------------------------



If to either Buyer:
c/o NorthStar Asset Management Group Inc.

Attention: Ronald J. Lieberman
399 Park Avenue, 18th Floor
New York, NY 10022
cc:
Alston & Bird

Attention: Lesley H. Solomon
One Atlantic Center
1201 West Peachtree Street, Suite 4900
Atlanta, GA 30309
 

Section 11.    Broker.
(a)    Each Buyer hereby represents and warrants to each Seller, and each Seller
hereby represents and warrants to each Buyer, that there is no broker, finder or
agent of any kind with whom such party has dealt in connection with the
negotiation and execution of this Agreement.
(b)    In the event of any claim by any person or entity claiming through or
under either Buyer for a broker’s or finder’s fee or similar commission in
connection with the negotiation, execution or consummation of this Agreement,
Buyers, jointly and severally, shall indemnify, defend (with counsel reasonably
acceptable to each Seller), protect and hold each Seller free and harmless from
and against any and all such claims (including reasonable attorneys’ fees and
costs, and court costs). Buyers’ obligations under this Section 11(b) shall
survive any termination of this Agreement.
(c)    In the event of any claim by any person or entity claiming through or
under either Seller for a broker’s or finder’s fee or similar commission in
connection with the negotiation, execution or consummation of this Agreement,
Sellers, jointly and severally, shall indemnify, defend (with counsel reasonably
acceptable to each Buyer), protect and hold each Buyer free and harmless from
and against any and all such claims (including reasonable attorneys’ fees and
costs, and court costs). Sellers’ obligations under this Section 11(c) shall
survive any termination of this Agreement.
Section 12.    Waiver of Jury Trial.     THE PARTIES HERETO WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER
PARTY ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.
The terms and provisions of this Section 12 shall survive any termination of
this Agreement.
Section 13.    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
Section 14.    No Third Party Beneficiary. The provisions of this Agreement and
of the other agreements, documents and instruments to be executed and delivered
pursuant hereto are and will be for the benefit of the parties hereto only and
are not for the benefit of any third party, and accordingly, no third party
shall have the right to enforce the provisions of this Agreement or of any such
other agreements, documents or instruments.

23



--------------------------------------------------------------------------------



Section 16.    No Personal Liability. Each Buyer acknowledges that this
Agreement is entered into by and among each Seller and each Buyer, and each
Buyer agrees that none of the Seller Indemnified Parties (other than Sellers)
shall have any personal liability under this Agreement or any other agreements,
documents or instruments executed in connection with the Transactions. Each
Seller acknowledges that this Agreement is entered into by and among each Buyer
and each Seller, and each Seller agrees that none of Buyer Indemnified Parties
(other than Buyers) shall have any personal liability under this Agreement or
any other agreements, documents or instruments executed in connection with the
Transactions. The terms and provisions of this Section 16 shall survive any
termination of this Agreement.
Section 17.    Time of the Essence. It is expressly agreed by the parties hereto
that time is of the essence with respect to this Agreement and any aspect
thereof.
Section 18.    Time Periods. If any date set forth in this Agreement for the
delivery of any document or the happening of any event should, under the terms
hereof, fall on a non-Business Day, then such date shall be automatically
extended to the next succeeding Business Day. As used herein, “Business Day”
means any day other than Saturdays, Sundays, legal holidays and days on which
banking institutions are generally authorized or obligated by law to close in
the State of New York.
Section 19.    Waiver. No delay or omission to exercise any right or power
accruing upon any default, omission, or failure of performance hereunder shall
impair any right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient. No waiver, amendment, release, or modification of this
Agreement shall be established by conduct, custom, or course of dealing and all
waivers must be in writing and signed by the waiving party.
Section 20.    Entire Agreement. This Agreement embodies the entire agreement
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.
Section 21.    Amendments. This Agreement shall not be amended, altered,
changed, modified, supplemented or rescinded in any manner except by a written
contract executed by all of the parties.
Section 22.    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 23.    Governing Law and Venue. This Agreement shall be construed and
enforced in accordance with the laws of the State of New York, without giving
effect to any principles regarding conflict of laws to the extent such
principles would require or permit the

24



--------------------------------------------------------------------------------



application of the laws of another jurisdiction. Each Seller and each Buyer
shall submit to the exclusive jurisdiction of the state courts of the State of
New York in New York County and to the jurisdiction of the United States
District Court for the Southern District of New York for the purposes of each
and every suit, action or other proceeding arising out of or based upon this
Agreement or the subject matter hereof brought by the parties, it being
expressly understood and agreed that this consent to jurisdiction shall be
self-operative and no further instrument or action, other than service of
process in one of the manners specified in this Agreement or as otherwise
permitted by such law, shall be necessary in order to confer jurisdiction upon a
party in any such court. Each Seller and each Buyer shall waive, and agree not
to assert, by way of motion, as a defense, or otherwise, in any suit, action or
proceeding brought in any such court, any claim that such Seller or Buyer is not
subject personally to the jurisdiction of the above-named courts, that such
Seller’s or Buyer’s property is exempt or immune from attachment or execution,
that the suit, action or proceeding is brought in an inconvenient forum, that
the venue of the suit, action or proceeding is improper or that this Agreement
or the subject matter hereof may not be enforced in or by such court, and
further agrees to waive, to the fullest extent permitted under applicable law,
the benefit of any defense that would hinder, fetter or delay the levy,
execution or collection of any amount to which any party or their successors or
permitted assigns are entitled pursuant to the final judgment of any court
having jurisdiction. The terms and provisions of this Section 23 shall survive
any termination of this Agreement.
Section 24.    Construction. Terms, captions, headings and titles of this
Agreement are solely for convenience of reference and shall not affect its
interpretation. No provision of this Agreement shall be construed in favor of,
or against, any particular party by reason of any presumption with respect to
the drafting of this Agreement; each party, being represented by counsel, having
fully participated in the negotiation of this instrument.
Section 25.    Captions. The captions, headings, and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.
Section 26.    Number and Gender of Words. Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.
Section 27.    Counterparts; Facsimile and Electronic Signatures. This Agreement
may be executed in a number of identical counterparts. This Agreement may be
executed by facsimile signatures or electronic delivery of signatures which
shall be binding on the parties hereto.
Section 28.    Survival. Subject to the limitations set forth in Section 7(a)
and Section 7(e), the terms and provisions of this Agreement (i) shall survive
the Closing Date and the closing of the purchase and sale transaction pursuant
to the terms of this Agreement and (ii) shall not be merged into the execution
and delivery of the Owner Assignment and Assumption Agreement or the Manager
Assignment and Assumption Agreement.
Section 29.    Sellers Guarantor.

25



--------------------------------------------------------------------------------



(a)    Seller Guarantor acknowledges and agrees that it is an affiliate of each
Seller and that the transactions contemplated by this Agreement will provide
substantial and direct benefit to Seller Guarantor. As an inducement to Buyers
to enter into this Agreement, Seller Guarantor, for value received, subject to
the terms contained herein, does hereby unconditionally, absolutely and
irrevocably, guarantee, as principal and not as surety, the due and punctual
payment of all monetary obligations hereafter due and payable by either Seller
pursuant to Section 7(b) of this Agreement (collectively, the “Seller
Guaranty”). This Seller Guaranty is unconditional, absolute and irrevocable
irrespective of circumstances which might otherwise constitute a legal or
equitable discharge of, or any defense, setoff or counterclaim available to,
Seller Guarantor. Seller Guarantor hereby waives diligence, presentment, demand
of performance, filing of any claim, any right to require any proceeding first
against either Seller, protest, notice and all demands whatsoever in connection
with the payment of all monetary obligations hereafter due and payable by either
Seller under Section 7(b) of this Agreement. The guarantee under this Section 29
constitutes a guarantee of payment when due and not merely of collection.
(b)    For the purpose of inducing Buyers to enter into this Agreement and to
consummate the transactions contemplated in this Agreement, Seller Guarantor
represents and warrants to Buyers the following:
(i)    Seller Guarantor is a limited partnership duly organized, validly
existing and in good standing under the laws of Delaware.
(ii)    Seller Guarantor, acting through any of its duly empowered and
authorized partners, directors or officers, has full power and authority to
enter into this Agreement and to perform its obligations hereunder, and no
consent of any of Seller Guarantor’s partners, directors or officers that has
not heretofore been obtained is required to so empower or authorize Seller
Guarantor. The execution, delivery and compliance with or fulfillment of the
terms and conditions hereof will not (i) conflict with, or result in a breach
of, the terms, conditions or provisions of, or constitute a default under, any
contract to which Seller Guarantor is a party or by which Seller Guarantor is
otherwise bound, which conflict, breach or default would have a material adverse
effect on Seller Guarantor’s ability to perform its obligations hereunder or
(ii) result in a violation or breach, in any material respect, of any legal
requirement applicable to Seller Guarantor or by which Seller Guarantor or the
property of Seller Guarantor is bound.
(iii)    This Agreement is a valid and binding agreement, enforceable against
Seller Guarantor in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and equitable principles and except that equitable remedies
may be granted only in the discretion of a court of competent jurisdiction.
(c)    This Seller Guaranty shall terminate automatically on the date that is
the earlier of (i) the date of expiration of the Survival Period, if no claim
has been made by either Buyer or any other Buyer Indemnified Party pursuant to
the terms of Section 7 prior to the date of expiration of the Survival Period or
(ii) the date that all claims made by either Buyer or any other Buyer

26



--------------------------------------------------------------------------------



Indemnified Party pursuant to the terms of Section 7 and prior to the expiration
of the Survival Period have been paid in full or otherwise resolved.
(d)    In the event that Seller Guarantor, after the Closing Date and prior to
the termination of this Seller Guaranty pursuant to the terms of Section 28(c),
enters into an agreement pursuant to which Seller Guarantor agrees to sell or
transfer all or substantially all of its assets, or to consummate any other
transaction, and the Net Worth of Seller Guarantor immediately following the
consummation of such transaction (excluding the cash proceeds of such sale or
transfer or other transaction) is reasonably estimated to be less than Seller’s
Maximum Liability, Seller Guarantor shall, prior to or simultaneously with the
consummation of such transaction, cause a replacement guarantor with a Net Worth
of not less than Seller’s Maximum Liability to assume in writing the obligations
of Seller Guarantor under this Seller Guaranty.
(e)    As used in this Section 29, “Net Worth” means, as of the date of
determination, for Seller Guarantor and, if applicable, any subsidiary or other
entity the accounts of which would be consolidated with those of Seller
Guarantor in its consolidated financial statements if such statements were
prepared as of such date (collectively, the “Consolidated Subsidiaries”),
determined on a consolidated basis, an amount equal to the book value of Seller
Guarantor’s tangible assets as of such date, plus (i) (x) accumulated
depreciation and (y) the Cumulative Straight-line Rent (to the extent reflected
as a liability on the balance sheet of Seller Guarantor as of the applicable
date of calculation), minus (ii) (x) the liabilities of Seller Guarantor as of
such date, and (y) the Cumulative Straight-line Rent (to the extent reflected as
an asset on the balance sheet of Seller Guarantor as of the applicable date of
calculation), each as determined in accordance with GAAP. As used in this
Section 29, “Cumulative Straight-line Rent” means the sum of all non-cash
straight-line rent adjustments made by Seller Guarantor or the Consolidated
Subsidiaries, whether made before or after the date of calculation, but only to
the extent such adjustments remain directly reflected as an asset or as a
liability on the balance sheet of Seller Guarantor as of the applicable date of
calculation.
Section 30.    Legal Representation.
(a)    Each Seller has been represented by Paul, Weiss, Rifkind, Wharton &
Garrison LLP in connection with this Agreement, which has previously and
continues to represent each Buyer in various matters. Each of Owner Seller,
Manager Seller, Owner Buyer and Manager Buyer hereby expressly acknowledge the
existence of such conflict of interest and waive such conflict of interest.
Paul, Weiss, Rifkind, Wharton & Garrison LLP may represent either Seller or
either Buyer in connection with any matters related to the Owner JV, the Manager
JV, the Owner JV Subsidiaries, the Manager, the Projects and other matters, and
each party consents to such representation and waives any conflict such
representation may present.
(b)    Each Buyer has been represented by Alston & Bird LLP in connection with
this Agreement, which has previously and continues to represent each Seller in
various matters. Each of Owner Seller, Manager Seller, Owner Buyer and Manager
Buyer hereby expressly acknowledge the existence of such conflict of interest
and waive such conflict of interest. Alston & Bird LLP may represent either
Buyer or either Seller in connection with any matters related to the Owner JV,
the Manager JV, the Owner JV Subsidiaries, the Manager, the Projects and other

27



--------------------------------------------------------------------------------



matters, and each party consents to such representation and waives any conflict
such representation may present.
(c)    The terms and provisions of this Section 30 shall survive any termination
of this Agreement.
[The remainder of this page is intentionally left blank. Signature pages
follow.]



28



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
Effective Date.
OWNER SELLER:
 
WINTERFELL HEALTHCARE HOLDINGS-T, LLC
 
 
 
 
By:
/s/ Jonathan A. Langer
Name:
Jonathan A. Langer
Title:
Chief Executive Officer

MANAGER SELLER:
 
WINTERFELL HEALTHCARE-T CAM2, LLC
 
 
 
 
By:
/s/ Jonathan A. Langer
Name:
Jonathan A. Langer
Title:
Chief Executive Officer

OWNER BUYER:
 
WINTERFELL HEALTHCARE HOLDINGS-NT-HCI, LLC
 
 
 
 
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel and Secretary







--------------------------------------------------------------------------------



MANAGER BUYER:
 
WINTERFELL HEALTHCARE NT-HCI CAM2, LLC
 
 
 
 
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel and Secretary



SELLER GUARANTOR:
 
NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP
 
 
By:
NORTHSTAR REALTY FINANCE CORP., Its general partner
 
 
 
By: /s/ Jonathan A. Langer
 
Name: Jonathan A. Langer
 
Title: Chief Executive Officer









--------------------------------------------------------------------------------


Schedule 1
CA Project Owners
1.
Winterfell Carriage House (CA) Owner, LP

2.
Winterfell Auburn Oaks (CA) Owner, LP

3.
Winterfell Rock Spring (CA) Owner, LP

4.
Winterfell Springs of El Cajon (CA) Owner, LP

5.
Winterfell Vineyard Commons (CA) Owner, LP

6.
Winterfell Vintage (CA) Owner, LP

7.
Winterfell Yosemite Gardens (CA) Owner, LP







--------------------------------------------------------------------------------


Schedule 2
Other Project Owners
1.
Winterfell Madison (AZ) Owner, LLC

2.
Winterfell Atrium of Grand Valley (CO) Owner, LLC

3.
Winterfell Mesa View (CO) Owner, LLC

4.
Winterfell Gables (CT) Owner, LLC

5.
Winterfell Windham Falls (CT) Owner, LLC

6.
Winterfell Essington Place (IL) Owner, LLC

7.
Winterfell Tamarack (IL) Owner, LLC

8.
Winterfell Sunbury Village (ME) Owner, LLC

9.
Winterfell Boone (MO) Owner, LLC

10.
Winterfell Carlyle (MO) Owner, LLC

11.
Winterfell Lakeview (MO) Owner, LLC

12.
Winterfell Golden Mesa (NM) Owner, LLC

13.
Winterfell Maplewood (NY) Owner, LLC

14.
Winterfell Montgomery Park (NY) Owner, LLC

15.
Winterfell Cottonwood (TX) Owner, LLC

16.
Winterfell Englewood (TX) Owner, LLC

17.
Winterfell Harbor (TX) Owner, LLC

18.
Winterfell Rio Norte (TX) Owner, LLC

19.
Winterfell South Colleyvine Ranch (TX) Owner, LLC

20.
Winterfell South Towne Ranch (UT) Owner, LLC

21.
Winterfell Charbonneau (WA) Owner, LLC

22.
Winterfell Evergreen (WA) Owner, LLC

23.
Winterfell Fernwood (WA) Owner, LLC

24.
Winterfell Parkway Chateau (WA) Owner, LLC

25.
Winterfell Point Defiance Village (WA) Owner, LLC







--------------------------------------------------------------------------------


Schedule 3
Projects


 
Property Name
Address
City
State
1.
The Madison
18626 N. Spanish Garden Drive
Sun City West
AZ
2.
Carriage House Estates
8200 Westwold Drive
Bakersfield
CA
3.
Rock Spring
20594 Bear Valley Road
Apple Valley
CA
4.
The Oaks Of Auburn
3250 Blue Oaks Drive
Auburn
CA
5.
The Springs Of El Cajon
444 Prescott Avenue
El Cajon
CA
6.
The Vintage
2145 W. Kettleman Lane
Lodi
CA
7.
Vineyard Commons
3585 Round Barn Boulevard
Santa Rosa
CA
8.
Yosemite Gardens
2100 Fowler Avenue
Clovis
CA
9.
Mesa View
601 Horizon Place
Grand Junction
CO
10.
Atrium of Grand Valley
3260 N. 12th Street
Grand Junction
CO
11.
The Gables At Guilford
201 Granite Road
Guilford
CT
12.
Windham Falls Estates
425 Drozdyk Drive
Groton
CT
13.
Essington Place
901 Essington Road
Joliet
IL
14.
Tamarack
55 S. Greeley Street
Palatine
IL





--------------------------------------------------------------------------------


 
Property Name
Address
City
State
15.
Sunbury Village
922 Ohio Street
Bangor
ME
16.
Boone Landing
109 N. Keene Street
Columbia
MO
17.
Lakeview Park
1393 Bowles Avenue
Fenton
MO
18.
The Carlyle
1098 NE Independence Avenue
Lee’s Summit
MO
19.
Golden Mesa
151 N. Roadrunner Parkway
Las Cruces
NM
20.
Maplewood Estates
55 Ayrault Road
Fairport
NY
21.
Montgomery Park
6363 Transit Road
East Amherst
NY
22.
Cottonwood Estates
1940 W. Springcreek Parkway
Plano
TX
23.
Englewood Estates
2603 Jones Road
Austin
TX
24.
Harbor Place
5518 Lipes Blvd
Corpus Christi
TX
25.
Rio Norte
1941 Saul Kleinfeld Drive
El Paso
TX
26.
South Colleyvine Ranch
2300 Pool Rd
Grapevine
TX
27.
South Towne Ranch
310 East 10600 South
Sandy
UT
28.
Charbonneau
8264 W. Grandridge Blvd
Kennewick
WA
29.
Evergreen Place
1414 Monroe Avenue Ne
Renton
WA





--------------------------------------------------------------------------------


 
Property Name
Address
City
State
30.
Fernwood At The Park
17623 First Avenue S
Normandy Park
WA
31.
Parkway Chateau
2818 Old Fairhaven Parkway
Bellingham
WA
32.
Point Defiance Village
6414 N Park Way
Tacoma
WA





